Citation Nr: 1723241	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-46 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability, including as secondary to service-connected right foot/ankle pathology.  


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2012, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).  However, in June 2010 the Veteran testified before a Decision Review Officer (DRO) at the RO, and a transcript of that proceeding is of record.

The case was remanded by the Board in April 2013 and April 2015 for additional development and consideration.  That development having been completed, the case has been returned to the Board.

Finally, the Board notes that the Veteran was previously represented by Ralph J. Bratch, Esquire, as reflected in the prior April 2015 Board Decision.  Subsequently, following the April 2015 remand and prior to recertification of the case to the Board, the Veteran's attorney formally withdrew as the Veteran's representative.  See 38 C.F.R. § 20.608 (2016).  Thus, his power of attorney has been revoked, and the Veteran now proceeds unrepresented.


FINDING OF FACT

The Veteran's current low back condition did not manifest during active service or within one year of service separation, was not caused by disease or injury incurred in or aggravated by active service, and was not caused or aggravated by his service-connected right foot / ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Neither the Veteran nor his prior representative has raised any issues with the duty to notify or duty to assist, nor have either asserted any additional procedural deficiencies.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Accordingly, the Board will proceed with appellate review.

II.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period'); Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (reflecting that, to establish presumptive service connection for a VA defined chronic disease based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

Additionally, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has claimed entitlement to service connection for a back disability, on either a direct basis, as related to his active service, or a secondary basis, as due to his service-connected right foot / ankle condition (right foot injury / right ankle sprain to include arthritis and talocalcaneal coalition, right foot).  He claims that his back disorder had its onset during his active service.  See October 2014 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) (reporting that his back pain "started in 1972 with no specific injury to the back").  See also 38 C.F.R. § 3.303; Davidson, 581 F.3d 1313.  In the alternative, he claims that his service-connected ankle disability caused or aggravated his back condition.  See June 2010 DRO Hearing Testimony (testifying that he is seeking entitlement to service connection for a low back disability on a secondary basis; asserting that his right ankle disability causes a disturbance in his gait, which in turn, results in back problems).  See also 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Veteran has been diagnosed with a current back pathology, as medical evaluations dated during the appellate period reflect diagnoses including degenerative disc disease and degenerative arthritis of the thoracolumbar spine.  See October 2014 VA Back (Thoracolumbar Spine) Conditions DBQ; February 2016 VA Back (Thoracolumbar Spine) Conditions DBQ.  

The Veteran's service treatment records are silent with regard to any complaints or findings concerning his back.  Additionally, on separation, the Veteran denied experiencing any recurrent back pathology, his spine was clinically evaluated as normal, and he was found to be qualified for separation.  See March 1974 Reports of Medical History and Medical Examination.  

On VA examination in October 2014, the Veteran reported that he initially experienced back symptoms "in 1972 with no specific injury to the back."  See October 2014 VA Back (Thoracolumbar Spine) Conditions DBQ.  Despite this, he reported that he "ha[d] never been diagnosed with or treated for a back condition."  See id.  At the time, the examiner diagnosed "mild degenerative disc disease."  Id.  

The Veteran was afforded another VA back examination in February 2016.  The Veteran "report[ed that] he started having low back pain about 4 years ago" without any history of trauma.  See February 2016 VA Back (Thoracolumbar Spine) Conditions DBQ.  Based on examination of the Veteran and review of imaging studies of the Veteran's thoracolumbar spine indicating "multilevel mild degenerative changes," the examining VA physician diagnosed degenerative arthritis of the thoracolumbar spine.  See id.  

As to etiology, the February 2016 examining VA physician determined that that it was less likely than not that the Veteran's current back disability had its clinical onset in service or was otherwise related to any in-service event, disease, or injury.  See February 2016 VA Medical Opinion DBQ.  The examiner considered the Veteran's testimony that he initially experienced back pain during his active service, as well as his report to the October 2014 VA examiner concerning the onset of his back symptoms in 1972; however, the VA physician noted that "[n]o evidence was found in [the Veteran's] STRs from 1971 and 1972 of any back complaints" and that, "[o]n his 1974 separation exam, [the Veteran] answered 'No' for recurrent back pain."  Additionally, "[n]either the [Veteran] nor the record indicate any history of back trauma."  See id.  Accordingly, the VA physician determined that the Veteran's reports, coupled with the medical findings of record, "are consistent with his having back pain while in service for which he did not seek treatment and which had resolved by the time of his separation from active duty."  Further, in finding against a relationship between the Veteran's current spinal pathology and his active service, the VA examiner instead indicating that the Veteran's "mild degenerative changes at multiple levels in the thoracic spine and at L4-5 and L5-S1 in the lumbosacral spine" were of much more recent onset and were attributable to the aging process, noting that such degenerative changes "are common among individuals at [the Veteran's] current age of 65."  See id.  

As to the effect of the Veteran's service-connected right lower extremity pathology on his back condition, the VA examiner found that the back disability was neither caused nor aggravated by the foot / ankle condition.  The examiner reasoned that a review of the Veteran's claims file, an examination of the Veteran, and a review of the relevant medical literature failed to provide any evidence sufficient to "demonstrate a causal connection between a gait alteration from [the Veteran's] ankle/foot condition and his back condition."  See id.  Rather, the evidence suggested that "[t]he generalized degenerative changes in [the Veteran's] back would more likely than not [have] developed in the absence of the right ankle/foot condition."  See id.  

The February 2016 VA examination report and opinion is highly probative, as it represents the informed conclusions of a physician with relevant expertise, is based on a review of the claims file, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record, and is supported by a clear, well-reasoned explanation with citations to the evidence of record and references to relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Accordingly, the February 2016 VA examiner's report and opinion carries significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, there is no medical opinion evidence to the contrary.

The Board has considered the Veteran's statements and testimony asserting that his current back symptomatology had its onset during active service and, alternatively, that his current back dysfunction is related to his service-connected right ankle injury.  See, e.g., June 2010 DRO Hearing Testimony.  The Board notes that the Veteran has not described any in-service injury or trauma giving rise to his spinal pathology.  Additionally, his service records, coupled with the VA examination reports and his statements and testimony put forth during the pendency of the claim, do not evidence a chronic, continuing back pathology.  Rather, as noted by the February 2016 VA physician, such statements are more consistent with an isolated episode of back pain during his active service which resolved prior to his discharge and a current back condition with onset nearly four decades later.  See, e.g., June 2010 DRO Hearing Testimony (reporting that he experienced back pain after his in-service ankle injury); February 2016 VA Back (Thoracolumbar Spine) Conditions DBQ (noting the Veteran's report that he "he started having low back pain about 4 years ago").  

The Board is aware that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316 (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence). 

Despite this, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether his current back disorder is etiologically related to his in-service back symptoms or to his service-connected right foot / ankle pathology, since such determinations are medical in nature and are complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, although the Veteran contends that his current back condition was incurred in his active service, the Veteran has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).

Accordingly, although the Veteran is competent to report back pain during active service, because he is not shown to have a medical background or medical expertise in any relevant area, his unsupported assertion that his current back symptomatology is related to his active service lacks probative value, and is outweighed by the February 2016 VA examiner's opinion to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau, 492 F. 3d at 1376-77; Layno, 6 Vet. App. at 469- 71; Kahana, 24 Vet. App. at 435.

The Board has additionally considered the Veteran's assertions that he was told by his medical treatment provider that his altered gait caused or aggravated his back disability.  See, e.g., June 2010 DRO Hearing Testimony.  In particular, the Veteran testified that his medical treatment provider stated that the back pain "might be caused [by] the way [the Veteran] walk[s]" and that "maybe [he is] putting more weight on one side of [his] body than the other and it kind of throw[s] the balance off in [his] back."  See id.  

In this regard, the Board acknowledges that the Veteran is competent to report what he was told by medical professionals. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis provided by a physician); Washington v. Nicholson, 19 Vet. App. 363 (2005).  And the Board can find no reason to doubt the Veteran's credibility in reporting the statements of his treatment provider.  Nevertheless, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).

Here, the speculative statements of his medical treatment provider that his back disorder "might be" related to his altered gait are outweighed by the more definitive conclusions in the objective VA medical opinion, which are specific to the facts of this case and supported by thorough explanations, as discussed above.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (reflecting that the Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant).

In sum, the evidence weighs against a finding of any potential relationship between the Veteran's currently diagnosed back disability and his active service on a direct basis.  See 38 C.F.R. §§ 3.303(a), (d); Davidson, 581 F.3d 1313.  Further, the preponderance of the evidence also weighs against a finding that his back disorder was caused or aggravated in any manner by his service-connected right foot / ankle disability.  See 38 C.F.R. § 3.310(a).  Finally, there is no medical or lay evidence supporting any potential relationship between his current degenerative arthritis of the spine and his active service on a presumptive basis due to chronicity or continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.

Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a back disability, including as secondary to service-connected right foot/ankle pathology, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


